



COURT OF APPEAL FOR ONTARIO

CITATION:
Mohamed v. Salad, 2012
    ONCA 439

DATE: 20120621

DOCKET: C53877

Gillese, Rouleau and Epstein
    JJ.A.

BETWEEN

Abdulkadir Mohamed

Appellant

and

Maria Salad

Respondent

Joseph Osuji, for the appellant

Ahmad Baksh, for the respondent

Heard: June 18, 2012

On appeal from the judgment of Justice Douglas Gray of
    the Superior Court of Justice, dated June 7, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The appellant raises two issues on appeal:


1.

spousal support;
      and

2.

entitlement to
      an in interest in the home registered in the respondents name.


[2]

The trial judge found that the parties separated no later than March of
    2000. This finding was based on the appellants own affidavit. The trial judge
    went on to find that the parties never lived in the property in question as
    husband and wife. While the appellant was in the property periodically in order
    to babysit the children, the property was not a matrimonial home within the
    meaning of the family law legislation.

[3]

Furthermore, the trial judge rejected the appellants evidence that the
    contributed $54,000 in cash towards the cost of the property. The trial judge
    was entitled to make that finding on the evidence before him.

[4]

As for spousal support, the trial judge found that the appellant had not
    furnished evidence sufficient to establish an entitlement to spousal support.
    The appellant has pointed to no such evidence on this appeal.

[5]

Accordingly, the appeal is dismissed with costs to the respondent fixed
    at $2000, inclusive of disbursements and all applicable taxes.


